Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 04/06/2021 are acknowledged and have been fully considered.  Claims 40-57 are now pending.  Claims 1-39 are canceled; claim 40 is amended; claim 57 is new.
Claims 40-57 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-57 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20140287185 A1 (Moseley et al., 2014).

In regards to claims 40, 42, 44-49, and 52-56, all product-by-process claims drawn to a composition directed towards a hygienic product wherein the hygienic product is an ab/adsorbent product chosen from a diaper, training panties, swim pants, a feminine hygiene product, an incontinence product, and a combination thereof, the patentability of a product does not depend on its method of production. Moseley et al. teaches the instantly claimed hygienic product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Moseley et al. establishes the hygienic product as instantly claimed, thus the burden shifts 
In regards to claims 40, 41, and 43, Moseley et al. teaches a particulate filler, such as precipitated calcium carbonate (see Moseley et al., paragraph 0015, 0032) for use in a diaper comprising a backing sheet or multiple layers (see Moseley et al., paragraph 0074-75). Moseley et al. teaches the precipitated calcium carbonate is used in an aqueous medium (see Moseley et al., paragraph 0031). Further, it is taught that the calcium carbonate is coated (see Moseley et al., paragraph 0029) and that in addition to the polymer and filler, there is at least one additive which can be selected from inorganic compounds such as zinc oxide (see Moseley et al., paragraph 0085). The number of species recited is small and thus easily envisioned. 
In regards to claims 50 and 51, Moseley et al. teaches that the product comprises an additive such as pigments, natural oils, or synthetic oils (Moseley et al., paragraph 0085). 
In regards to claim 57, Moseley et al. teaches that the calcium carbonate is in the form of agglomerates (see Moseley et al., Tables 2 and 3).

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant’s argues that the instant claims are directed to a method of making a hygienic product and that the art does not provide adding the zinc additive before and/or during carbonation, however examiner points out first that the claims are directed to a hygienic product, not a method of making a hygienic product. As discussed in the Office action of 03/03/2021, Applicant elected the hygienic product as the invention in the reply of 05/05/2020 after the requirement for restriction on 04/30/2020. As such, the claims are drawn to a product are presented in a product-by-process manner. As such, all product-by-process claims drawn to a composition directed towards a hygienic product wherein the 
In regards to Applicant’s argument that Moseley does not teach zinc treated calcium carbonate, Moseley et al. teaches the precipitated calcium carbonate is used in an aqueous medium (see Moseley et al., paragraph 0031). Further, it is taught that the calcium carbonate is coated (see Moseley et al., paragraph 0029) and that in addition to the polymer and filler, there is at least one additive which can be selected from inorganic compounds such as zinc oxide (see Moseley et al., paragraph 0085).  


Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         

/Melissa L Fisher/               Primary Examiner, Art Unit 1611